Order, Supreme Court, Bronx County (LaTia Martin, J.), entered May 2, 2001, which granted plaintiffs motion for renewal, and, on renewal, granted her application for interim child support, and, sua sponte, awarded her interim attorneys’ fees of $10,000, unanimously modified, on the law and the facts, to vacate the award of attorneys’ fees, and otherwise affirmed, without costs.
*271In these consolidated divorce actions, the motion court properly granted plaintiff leave to renew the motion for interim child support. Since there are no exigent circumstances, the interim support award will not be disturbed (see, Anonymous v Anonymous, 241 AD2d 353). The sua sponte award of interim attorneys’ fees, however, was not supported by any record documentation establishing services rendered, fees paid, time expenditures or other relevant information (see, Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C:237:4, at 19), and should not have been made, particularly where the motion before the court contained no specific application for the relief granted. Concur — Nardelli, J.P., Williams, Saxe, Wallach and Friedman, JJ.